DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE and the petition to withdrawn from issue both filed on 10/27/2021, and the petition decision, entered into the record on 11/01/2021.
Claims 1-41 are canceled.
Claims 42-62 are currently pending and have been examined.

Claim Objections

Claims 53, 58, and 60 were previously cancelled in the response and amendment filed on 04/29/2020.  Appropriate correction in the current claim set is required.

Information Disclosure Statement

The Information Disclosure Statements filed 10/27/2021, 10/27/2021, and 10/27/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.








Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Response to Arguments

Applicant’s arguments received 10/27/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.










35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, Second Paragraph: 
Claim Limitation is Interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, but Disclosure of the Structure, Material, or Acts for Performing the Function Recited in a Claim Is Lacking, Insufficient, or Not Clearly Linked

Claims 48 and 53 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform.
Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

35 U.S.C. § 112 Sixth Paragraph / 112(f) Content

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 42-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giobbi (USPGP 2006/0136742 A1) hereinafter GIOBBI, in view of PROXSENSE Specification (US Provisional 60/865,596), hereinafter PROXSENSE.

Claim 42:
GIOBBI as shown below discloses the following limitations:
A method for tracking patronage of a customer in at least one casino property, the method comprising the steps of: (see at least paragraphs 0003, 0004, 0079)
monitoring a wireless handset configured to determine the location of the customer, said wireless handset configured for communicate with a network using at least one wireless networking protocol; (see at least paragraphs 0004, 0009, 0014, 0024, 0078, 0079; Figure 1 as well as associated and related text)
generating a user profile associated with the customer, said user profile comprising user preferences and monitored betting activity associated with the customer and accumulated points stored in a customer account according to a monetary value of the monitored betting activity; (see at least paragraphs 0003, 0004, 0009, 0024, 0078, 0079)
determining complementary goods and services to be provided to the customer based on the accumulated points associates with the customer account (see at least paragraphs 0003, 0004, 0005, 0009, 0024, 0065, 0078, 0079)
GIOBBI does not specifically disclose and sending a message to the wireless handset associated with the complementary goods or services that is consistent with the user profile.  PROXSENSE, however, in at least page 3 (Model overview – cell phones, PDA’s) discloses communication devices known in the art for two-way messaging.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GIOBBI with the technique of PROXSENSE because, “Casinos and hotels consider enhancing overall customer experience to be critical for running their businesses, including tracking customer spending/play habits (in GIOBBI: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 43 and 52:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  GIOBBI further discloses providing access to the customer account at any of the plurality of casino properties. See at least paragraph 0018.

Claims 44, 45, and 53:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  GIOBBI further discloses:
redeeming the accumulated points in the customer account for an award determined by a number of accumulated points, and reducing the accumulated points by the number of accumulated points redeemed for the award. 
the steps of redeeming accumulated points comprises redeeming accumulated points for gifts or services provided by the casing property.
See at least paragraphs 0005 and 0061.
Claims 46 and 54:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  GIOBBI further discloses:
determining the location of the customer according to the user profile. 
the user profile comprises a field that permits the location of the user to be tracked.
See at least paragraphs 0003, 0004, 0009, 0024, 0078, and 0079. 

Claims 47 and 55:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  GIOBBI further discloses:
sending a particular message to the wireless handset based on the location, accumulated paints, and user profile.
the message sent to wireless handset is dependent on the location of the customer.
See at least paragraphs 0017 and 0066.

Claim 48:
GIOBBI as shown below discloses the following limitations:
A system for tracking customer activity al a casing property using customer accounts, the system comprising: (see at least paragraphs 0003, 0004, 0079)
a wireless handset associated with the customer and configured to determine the location of the customer, said wireless handset configured to communicate with a network using al least one wireless networking protocol; (see at least paragraphs 0004, 0009, 0014, 0024, 0078, 0079; Figure 1 as well as associated and related text)
at least one computer system associated with at least one casing property that monitors the betting activity of the customer, said computer system configured to generate a user profile that comprises user preferences and tracking accumulated points in a customer account according to the monetary value of the monitored betting activity and determine complimentary goods or services to be provided to the customer based on the accumulated points associated with the customer account and the user profile;  (see at least paragraphs 0003, 0004, 0009, 0024, 0078, 0079)
…regarding the complementary goods or services that is consistent with the user profile. (see at least paragraphs 0003, 0004, 0005, 0009, 0017, 0024, 0065, 0078, 0079)
GIOBBI does not specifically disclose a means for generating a message that is sent to the wireless handset.  PROXSENSE, however, in at least page 3 (Model overview – cell phones, PDA’s) discloses communication devices known in the art for two-way messaging.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GIOBBI with the technique of PROXSENSE because, “Casinos and hotels consider enhancing overall customer experience to be critical for running their businesses, including tracking customer spending/play habits (in their shops and restaurants, and on the casino's games), administering customer loyalty programs, and managing the hotel's services including guest room door locks, parking garage uses, and room charge functions. To help accomplish these goals, among many other technologies, procedures and systems, hotels typically utilize electronic tracking systems including credit cards, guest room cards, and card reader systems, and most casinos utilize electronic tracking systems typically referred to as Player Tracking Systems (PTSs).” (GIOBBI: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



Claim 49:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  GIOBBI further discloses the at least one computer system associated with the casino is in communication with a plurality of input devices located at various venues of at least one casino properly and the venues include slot machines, gaming tables, restaurants, retail sales hotel check in locations, and other service locations associated with the casino property.  See at least Figures 10, 11, and 14 as well as associated and related text.

Claims 50 and 51:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  GIOBBI further discloses:
each customer account includes a gaming field in which customer activities associated with slots, gaming tables, and other gaming sites are tracked separately.
each customer account includes an activity points field to which points are added when customer activity is registered in the gaming field.
See at least paragraphs 0004, 0005, 0008, 0015, and 0078.

Claim 56:
GIOBBI as shown below discloses the following limitations:
A system for tracking customer activity al a casing property using customer accounts, the system comprising: (see at least paragraphs 0003, 0004, 0079)
providing at least one computer system associated with a casino property configured to store a plurality of messages, said at least one computer system configured to wirelessly communicate at least one message within a geographical area; (see at least paragraphs 0004, 0009, 0014, 0024, 0058, 0078, 0079; Figure 1 as well as associated and related text)
communicating with a wireless handset that is configured to receive messages from the al least one computer system associated with the casino property; (see at least paragraphs 0004, 0009, 0014, 0024, 0058, 0078, 0079; Figure 1 as well as associated and related text)
determining an approximate location for the wireless handset; (see at least paragraphs 0003, 0004, 0009, 0024, 0078, and 0079.)
transmitting at least one message form the casino computer system to the wireless handset based on the location of the wireless handset, (see at least paragraphs 0003, 0004, 0005, 0009, 0017, 0024, 0065, 0078, 0079)
GIOBBI does not specifically disclose
A method for communicating a particular message for a wireless handset, said method comprising:
displaying the message on the wireless handset.
PROXSENSE, however, in at least page 3 (Model overview – cell phones, PDA’s) discloses communication devices known in the art for two-way messaging.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GIOBBI with the technique of PROXSENSE because, “Casinos and hotels consider enhancing overall customer experience to be critical for running their businesses, including tracking customer spending/play habits (in their shops and restaurants, and on the casino's games), administering customer loyalty programs, and managing the hotel's services including guest room door locks, parking garage uses, and room charge functions. To help accomplish these goals, among many other technologies, procedures and systems, hotels typically utilize electronic tracking systems including credit cards, guest room cards, and card reader systems, and most casinos utilize electronic tracking systems typically referred to as Player Tracking Systems (PTSs).” (GIOBBI: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
Claim 57:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  PROXSENSE further discloses receiving a reply from the wireless handset.   See at least page 3 (Model overview – cell phones, PDA’s) disclosing communication devices known in the art for two-way messaging.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GIOBBI with the technique of PROXSENSE because, “Casinos and hotels consider enhancing overall customer experience to be critical for running their businesses, including tracking customer spending/play habits (in their shops and restaurants, and on the casino's games), administering customer loyalty programs, and managing the hotel's services including guest room door locks, parking garage uses, and room charge functions. To help accomplish these goals, among many other technologies, procedures and systems, hotels typically utilize electronic tracking systems including credit cards, guest room cards, and card reader systems, and most casinos utilize electronic tracking systems typically referred to as Player Tracking Systems (PTSs).” (GIOBBI: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claims 58 and 59:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  GIOBBI further discloses:
generating a user profile associated with the particular customer, wherein the user profile includes user preferences.
said user profile further comprises monitoring belting activity associated with the customer and accumulated points stored in a customer account according to a monetary value of the monitored betting activity.
See at least paragraphs 0004, 0005, 0008, 0015, and 0078.



















s 60-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over GIOBBI/PROXSENSE and further in view of Examiner’s OFFICIAL NOTICE.

Claim 60:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  GIOBBI/PROXSENSE does not specifically disclose the message comprises a random number generator.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the information security arts to utilize random number generators for authentication purposes.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GIOBBI/PROXSENSE with the technique of random number generation because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).









Claim 61 and 62:
The combination of GIOBBI/PROXSENSE discloses the limitations as shown in the rejections above.  GIOBBI/PROXSENSE does not specifically disclose:
the handset is a dual mode handset that operates using al least two different networking protocols
the dual mode handset comprises a first networking protocol that meets E911 federal mandates.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the cell phone arts to utilize dual mode communication protocols.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GIOBBI/PROXSENSE with the technique of dual m ode networking protocols because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).











Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Further limited by keyword and text searching in PE2E Search Tool
Reviewed IDS in PE2E Search Tool
Inventor and Assignee name search in PE2E Search Tool
Forward/Backward search in PE2E Search Tool
PE2E Search Tool, GOOGLE, GOOGLE PATENTS, GOOGLE SCHOLAR, IP.COM, DIALOG
wireless cell smartphone track location casino player profile activity reward award points redeem comp
Non Patent Literature:
Sally M. Gainsbury et al. A taxonomy of gambling and casino games via social media and online technologies. (24 Feb 2014). Retrieved online 03/02/2021
https://www.tandfonline.com/doi/full/10.1080/14459795.2014.890634

UNITED STATES SENATE. PROTECTING MOBILE PRIVACY: YOUR SMARTPHONES, TABLETS, CELL PHONES AND YOUR PRIVACY. (MAY 10, 2011). Retrieved online 03/02/2021.
https://www.judiciary.senate.gov/imo/media/doc/CHRG-112shrg86775.pdf

PROXSENSE, Specification (US Provisional 60/865,596).  Retrieved from PE2E 11/15/2021.  Incorporated by reference in US 2006/0136742 A1 to Giobbi.








Foreign Art:
MILLER ARTHUR et al. (WO 2016/049593 A1). “A system and method for identifying a customer’s location within a facility or place of business, such as, but not limited to a casino.  The system and method provides notification company representatives upon arrival of the customer at the given location.  Additionally, the method and system allows for navigational services to be provided to customers, and real-time location determination, location tracking and confirmation to customers of location and rewards program status.  The disclosed method and system can work through a system of wireless radio, sound and/or light-based beacons communicating with the customer's smartphone, computer system, or other electronic device.”

OKADA, KAZUO et al. (JP 2004/105321 A). “To provide an automatic display system for dividend of roulette game capable of automatically displaying a dividend value of each of the players during the roulette game. A bottom plate having semiconductor pressure sensors fixed therein are fixed at the bottom surfaces of all the pockets of a roulette disk so as to detect that a ball drops on it, and the pressure sensors are connected to transducers for use in converting an output signal from the semiconductor pressure sensor to a double-wire type serial signal as a prize getting information.  In addition, item having a microminiature wireless ID tag chip and an antenna embedded therein having ID information for specifying either a value or a color etc. of a casino chip is used.  All the ID information of all the casino chip betted by the ID reader mounted at the rear surface of the layout field are always read to attain a bet position and bet value information of the casino chip.  Then, the information is input to a terminal server, it is calculated to display the dividend value and the prize contents at the display panel.”
   
MAGES KEN. (WO 03015299 A1). “A system and method for accurately identifying the user of wireless or wired devices (Figure 1, #12) used for playing casino games.  The system (Figure 1) includes wired/wireless devices (Figure 2) with smart card reader (50) associated with the device for reading information about the authorized user from a smart card.  The information stored on the smart card may include the amount of money left on the card or in the user's account, as well as identification information such as a password or fingerprint associated with the authorized user.  If the user enters the correct identification, then the device will proceed to allow gaming activities to be played.  In addition to recording the balance remaining on the card, the smart card may also monitor and record information concerning the activities performed on the device to assist the casino in its reward program.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).







Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)